EXHIBIT 99.1 FOR IMMEDIATE RELEASE August 11, 2011 COMPANY CONTACT: Kendra Berger Chief Financial Officer NTN Buzztime, Inc. (760) 438-7400 CCG CONTACT: Mark Collinson Partner CCG Investor Relations (310) 954-1343 NTN Buzztime, Inc. Announces Second Quarter 2011 Results CARLSBAD, Calif., August 11, — NTN Buzztime, Inc. (NYSE AMEX: NTN) today announced results for the second quarter ended June 30, 2011. “We are continuing to work hard to demonstrate the value of Buzztime to all our venues.While a net addition of 16 sites in the quarter and an improved churn rate is encouraging, it is not yet truly indicative of the size of our potential market and the value we can bring to that universe of venues. More work is being done by our sales and account management teams, where we have recently invested significant additional resources. Starting in May, we launched in 33 Black Angus locations, giving us positive momentum as we move into the third quarter,” said NTN Buzztime’s CEO Michael Bush. Results for the Second Quarter Ended June 30, 2011 Revenues for the second quarter of 2011 were $5.9 million, compared to revenues of $6.2 million for the same period of 2010.The 5% decrease in sales was largely the result of lower site count in the second quarter of 2011 than in the comparable 2010 period, together with lower revenues per site. The Company ended the second quarter of 2011 with 3,904 subscribing venues, compared to 4,009 at June 30, 2010, a decrease of 2.6%.During the second quarter of 2011, installations were lower at 256 compared with 273 in the same quarter last year, and terminations were also lower at 240 compared to 305.Customer churn was 6.2% for the quarter down from 7.6% in the prior year period. Total site counts and churn percentages Q2 Q2 Increase (Decrease) Site Count – Beginning of Quarter Q2 Installations Q2Terminations Site Count - End of Quarter Churn Percentage 6.2% 7.6% Gross margin as a percentage of revenue increased to 76% in the second quarter of 2011, compared to 75% in the second quarter of 2010.Direct costs decreased, primarily due to a decrease in service provider fees in turn due primarily to fewer service calls during the three months ended June 30, 2011 compared to the same period in 2010, and also a decrease in depreciation and amortization expense.These decreases were offset by increased freight expense due to higher fuel surcharges and an increase in other miscellaneous expenses. 1 Selling, general and administrative expenses increased 9.7%, to $5.4 million for the three months ended June 30, 2011 from $4.9 million for the same period in 2010. The increase in selling, general and administrative expenses was due to increased payroll and related expense of $169,000 primarily due to merit increases as well as increased incentive compensation, payroll taxes and recruiting expense; increased consulting expenses of $167,000 primarily related to new playmaker development efforts; expenses incurred in connection with our corporate and warehouse relocations of $181,000 and other miscellaneous increases of $23,000.These increases were offset by lower bad debt expense of $64,000 resulting from improved collection efforts. Net loss for the second quarter of 2011 was $1.0 million, or $0.02 per share, compared to a net loss of $0.5 million or $0.01 per share in the same period a year ago. Conference Call Management will review these results in a conference call today, August 11, 2011, at 4:30 p.m. ET. To access the conference call, please dial (877) 790-8271, if calling from the United States or Canada, or (954) 320-7648, if calling internationally, and use passcode 88051763. A replay of the call will be available until August 18, 2011, which can be accessed by dialing (855) 859-2056, if calling from the United States or Canada, or (404) 537-3406, if calling internationally. Please use passcode 88051763 to access the replay. The call will also be accompanied live by webcast over the Internet and accessible at the Company's Web site at http://www.buzztime.com. About Buzztime NTN Buzztime, Inc. (NYSE Amex: NTN) is a leading bar and restaurant social entertainment and integrated marketing platform. Trusted by 3,900 bars and restaurants in North America since 1985, Buzztime integrates trivia, card and sports games with in- and out-of-venue messaging and communication tools. With 1,900,000 registered consumers and 50,000,000 games played each year, Buzztime players spread the word and invite friends and family to their favorite Buzztime location to enjoy an evening of fun and competition. With Buzztime entertainment and marketing solutions, bars and restaurants attract new customers, turn casual visitors into regulars, and give guests a reason to stay longer. For the most up-to-date information on NTN Buzztime, please visit www.buzztime.com or follow us on Facebook or Twitter. Forward-looking Statements This release contains forward-looking statements which reflect management's current views of future events and operations, including but not limited to statements about value of a Buzztime relationship, products and services, potential market size, added value and advantages of our products and services and the number of locations, players and games. These statements are based on current expectations and assumptions that are subject to risks and uncertainties that could cause actual results to differ materially. These risks and uncertainties include the risks of adverse economic conditions, failure of customer and/or player demand, lower market acceptance or appeal of both existing and new products and services by particular demographic groups or audiences as a whole, termination of partnership and contractual relationships, the impact of competitive products and pricing and technical problems or outages. Please see NTN Buzztime, Inc.'s recent filings with the Securities and Exchange Commission for information about these and other risks that may affect the Company. All forward-looking statements included in this release are based on information available to us on the date hereof. These statements speak only as of the date hereof, and NTN Buzztime, Inc. does not undertake to publicly update or revise any of its forward-looking statements, even if experience or future changes show that the indicated results or events will not be realized. 2 (financial tables follow) NTN BUZZTIME, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value amount) June 30, December 31, ASSETS (unaudited) Current Assets: Cash and cash equivalents $
